Title: To Benjamin Franklin from John Paul Jones, 23 April 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear sir,
Passy April 23d. 1780.
In the Letter that I wrote you from Corogna, in Spain, I remember to have been particular respecting the Brigantine that I had met with off Cape finistere Under Dutch Colours. She appeared to be from Liverpool, having been taken from the Subjects of America by a Liverpool Privater, and sent in a short time before.— The Alliance has very much the appearance of an English frigate, and as I then wore an English uniform, and had my marines dressed in the Uniform that was found on board the Serapis, it was natural for me to think the Master of the Brig Spoke the Truth, when he Said the Cargo was British property, and that he only hoisted dutch Colours, to protect him from the flags of france Spain and America.— It is well known that the dutch do not fit out their Ships in foreign ports and that the Vessel in question was never in holland.— But as the Master was not dispossessed of his Vessel, the property will not be altered by his going to America (unless the Legislature of that Country Should so determin it) and he will be at liberty to sell his Cargo at a Much better market than in any other Part of the world. As to force being used to obtain a declaration from the master it is absolutely false, and you will believe that it was Unnecessary had I even been “Corsaire” enough to have been capable of it.— If there are now any of the Men on board the alliance that belonged to that Brig, Unless they have entered for our service, they Shall not be detained.
The Men I put on board the Brig, had my Orders to assist the master and mate in the Navigation of the Vessel, and in the Pilotage on the Coast of America.—
With great Esteem and Respect I am always Dear sir Your most Oliged and most humble servant
(signed) J.P. Jones.
His Excellency B. franklin Esqr. &c &c. 
Notations in different hands: From Capt. Jones to B. Franklin (Copy) / Cap. Jones to B. franklin Passy April 23 1780.
